GEORGE Rose Smith, Justice. The appellant was charged with driving while intoxicated, the second such offense within a year, was found guilty by the jury, and was fined $250. Ark. Stat. Ann. §§.75-1027 and-1029 (Repl. 1957 and Supp. 1973). He is correct in his contention that the trial court erred in allowing the jury to be told, before they considered the issue of guilt or innocence, that a second offense was involved. We so held in an identical case, Francis v. City of Benton, 240 Ark. 738, 401 S.W. 2d 729 (1966). We cannot, however, sustain the appellant’s further argument that the charge should be dismissed because there is no such crime as “driving while intoxicated, second offense.” Even though the jury should not initially be told about that aspect of the case, the accused cannot complain about the reference in the information to a second offense. Quite the contrary, it is essential that the State make that fact known to the accused, so that he may have an opportunity to dispute the assertion of a prior conviction. The information in the case at bar seems to be amply clear to serve its purpose, but if the defendant had difficulty in understanding it his remedy was to ask for a bill ol particulars. Ark. Stat. Ann. § 43-1006 (Repl. 1964). Reversed. HARRIS, C.J., not participating.